BAILEY, Associate Justice.
The motion to dismiss what is denominated in the complaint as a cross claim should be sustained. The complaint does not seek to enforce any lien upon the property sold to the defendant Henderson but to maintain this “cross claim,” would 'be to permit the plaintiff to bring in any party who may be indebted to the defendant Henderson. If the plaintiff should be successful in obtaining a judgment against defendant Henderson, it would not thereby have any priority over other creditors except as to any judgment lien to which it might be entitled.